     Case 3:20-cv-00371-JLS-MSB Document 31 Filed 02/03/21 PageID.216 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARTHUR THOMPSON, an individual, and                Case No.: 20cv371-JLS(MSB)
      on behalf of others similarity situated,
12
                                        Plaintiff,       ORDER GRANTING JOINT MOTION TO
13                                                       CONTINUE [ECF NO. 30]
      v.
14
      NSC TECHNOLOGIES, LLC, et al.,
15
                                    Defendants.
16
17
18
19         On February 2, 2021, the parties filed a “Joint Motion to Continue Discovery and
20   Class Certification Motion Deadlines.” (ECF No. 30.) In support, they assert that
21   Plaintiff’s deposition had to be rescheduled twice due to his illness and death in his
22   family, and Plaintiff is currently scheduled to be deposed on February 11, 2021. (Id. at
23   2.) The parties also state that in November and December, “Plaintiff’s counsel had a
24   serious illness in his immediate family requiring extended hospitalization and continuing
25   medical care on discharge, followed by another family member’s Covid illness,” which
26   “required counsel to obtain alternate living and work arrangements, which impeded
27   work on this and other cases.” (Id. at 2-3.) Further, the parties contend that they
28   would like to resolve the case and have scheduled mediation with mediator Deborah
                                                     1
                                                                                      20cv371-JLS(MSB)
     Case 3:20-cv-00371-JLS-MSB Document 31 Filed 02/03/21 PageID.217 Page 2 of 2

 1   Saxe on February 23, 2021. (Id. at 3.) The parties thus ask the Court to continue their
 2   current deadlines to complete class discovery and to file a motion for class certification
 3   by approximately ninety days. (Id.)
 4            Having considered the joint motion, and finding good cause, the Court GRANTS
 5   the motion. Accordingly, the Court issues the following ORDERS:
 6        1. The deadline to complete class discovery is continued from February 15, 2021,
 7   until May 17, 2021.
 8        2. The deadline to file a motion for class certification is continued from March 11,
 9   2021, until June 9, 2021.
10            All other deadlines and requirements remain as previously set. (See ECF Nos. 22
11   & 29.)
12            IT IS SO ORDERED.
13   Dated: February 3, 2021
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                   20cv371-JLS(MSB)
